Oil Petition for Rehearing.
PER CURIAM.
No one of the judges who joined in the decision of this case desiring a rehearing, the same is refused.
Noto 1.
JONES, District Judge, charged the jury as follows:
“This complaint contains what lawyers call three counts, three different ways of stating the grievance or complaint of the plaintiff. The first and third counts are what tlie law calls counts for false invprisonment.
“False imprisonment is the legal restraint of a person against his will. For instance: 1 might have stolen something and might he guilty, yet, if I was illegally restrained of my liberty on that account, the person doing it would be guiity of false imprisonment. I want you to bear that distinction in mind, and not confuse these counts with the -second count, which is an action for malicious xirosecution, and is governed by different considerations. Now, you understand that false imprisonment is merely the illegal restraint of a person against his will.
“Let us take that up first. Was there any false imprisonment in this? I charge you that, under the charter of the city of Birmingham and the law of Alabama, it does not make any difference in this ease, so far as the legality of the arrest is concerned, whether there was a warrant or not. It is of no-consequence in this case.
“So, then, the question you are to consider, so far as this branch of the ease is concerned, is this: How did that arrest come to be made? Was it made in pursuance of the direction and command of the defendant by the police officer, without the exercise of his own independent judgment and conscience as to whether the party ought to be arrested? An officer may act not merely on his own knowledge, but upon any information that comes to him from a reputable source that is calculated to carry to his mind the conviction that there is probable cause for believing the person guilty of the offense. Otherwise, in very many instances, the parties would evade justice and get away while one is getting a warrant; and that is tlie reason the law recognizes an arrest without a warrant. What was the moving cause of this arrest? Did tlie police officer make tlie arrest at the command of tlie defendant’s agents against his judgment, or was the arrest, when the charge was made, the product of his conscientious judgment and belief, after hearing all tlie facts, that this was a case where there was a probable cause for believing the party guilty? If that was the fact, then Hiere would not be false imprisonment, because the arrest would bo lawful. On the other hand, if the policeman did it at the dictation and command of the defendant — if that was the moving cause, and not because of liis belief that there was probable cause of her guilt — then the defendant would be guilty of false imprisonment.
“Next, we come to the malicious prosecution: In order to make out that offense, the party must have acted with malice, and without probable cause. If he has probable cause, it doesn’t make any difference about his malice, because probable cause is enough to authorize the arrest of a person for a crime, and when a person is acting on probable cause and procures tlie arrest of another, he is not guilty of malicious prosecution, although his motive may have been very had. Probable cause of itself, alone, is always a defense to this action.
“Now, what were the facts? You are the judge of the facts. You have heard all the testimony, and, in order to satisfy yourselves of what happened, you will have to solve that question by your knowledge of human *586nature, and of the habits and customs of people, under similar circumstances, in such transactions in view of all that has been related to you. ' It seems that there were two Loula Thompsons. The money was sent, according to the evidence, from Jackson, Tenn., from a Thompson ui) there, to be transferred by telegraph to one Loula Thompson. It seems that defendant’s officers sent for the plaintiff first. The plaintiff came there, and the plaintiff was paid §12. The plaintiff was expecting some money from Montgomery according to the evidence. You are the judges of that, however. My recollection is that the plaintiff stated that she had not sent to Jackson, Tenn., and was not expecting any money from Jackson, Tenn. What happened when this money was paid out? You have heard all the testimony. If the plaintiff was questioned. as to where she was expecting this money from, and stated, in answer to questions (it is for you to determine, and not the court), that she was expecting money from Jackson, Tenn., and that she was the person for whom the money was intended, then that would be a false pretense, although her name was Loula Thompson, the name of the person for whom the money was sent. On the other hand, if the telegraph company, knowing she had telegraphed to Montgomery to her people there to send her money on account of her house being burned, offered her the money, and did not inquire of her about Jackson, Tenn., then she would not have been guilty of false pretense in taking this money, although, as it turned out, it was not intended for her. In order to constitute a false pretense, she must be guilty of some deception by stating or pretending there were existing facts, or some past fact which did not in fact exist, that was acted on by the other side, and which was one of the causes that induced the telegraph company to part with its money. If there was probable cause for believing that she obtained the money by false pretense, then the company was not under obligations to send her back home to get the money, or to let her go back home. If a party has committed an offense of that sort, the repayment of it, as far as the law is concerned, doesn’t blot out the offense, or pardon the offense. You have the substance of this ease, so far as the malicious prosecution is concerned. Was there probable cause for believing — you have heard the testimony — was there probable cause for believing that she misrepresented the facts as to her being the Loula Thompson for whom this money was intended? Did she tell those people, as I have already explained to you, that she was expecting money from Jackson, Tenn.? If she did, she was guilty of obtaining money under false pretenses under this evidence. But, if she did not, and the telegraph company had not informed her that this money was from Jackson, Tenn., and handed it over to her without inquiry, and she believed it came from Montgomery, then she would not be guilty of obtaining money under false pretenses, and there would not be a probable cause for her arrest, although the money was not sent for her.
“Now, then, coming to the last proposition: This arrest, if you should get that far and find the defendant’s act unwarranted, must be the act of the defendant. You cannot see a corporation. You cannot put your hands on it. It is a fiction of the law, but it acts by human agents. Here was a ¡corporation engaged in the business of transmitting money from abroad to people here, and it had a general manager and a general superintendent here. I charge you as matter of law that the general superintendent, in the management of that business, had a right, within the line of his duty, if he believed-that a person had obtained money by false pretense from the telegraph company that had been sent here for transmission to others, to act for the cor-jioration and cause his arrest, and the corporation in that event would be responsible for compensation to the plaintiff if the arrest was wrongful; that is, as I have already explained to you, either a lawless arrest, or with malice and without probable cause. . .
“A corporation cannot be responsible in a case like this for what we call ‘smart’ money, or vindictive damages. Sometimes the jury, for the good of society, when some outrageous lawlessness is committed, may award not only compensation to a party, but may go further for the benefit of the public, and say to the law-breakers: T will sting you, and put a little more on *587yon. I will chastise you and make you smart; and, although the injured party has not been damaged the whole amount, I will give the additional sum for the public good.’ This is not a case of this sort under the decision of the Supreme Court of the United States. If you reach the conclusion, under any phase of the case, about which you have been instructed, that damages ought to be awarded, you can only award compensation; that is, to make the party whole. Included in compensation, though, you can give what you consider conscientiously a fair amount for tho mortification and physical discomfort to which the party was subjected by arrest, and for the sickness, if any was caused thereby, and any expense, although I don’t believe there is any proof of expense to which the party was put in getting free of the arrest. I believe that covers the case.”
Note 2.
The following are the portions of the Code of the city of Birmingham offered in evidence:
“Sec. 100. Arrest Without Warrant. When and By Whom Made. It is the duty of the marshal and every policeman to arrest, without warrant, all persons found violating any ordinance of t,he city, or whom he has reason to believe has violated any city ordinance, all persons found disturbing the peace by disorderly conduct, all persons found drunk on the public streets, or in any public place in the city, and all persons found under suspicious circumstances, who fail to give satisfactory account of themselves. And said officers shall have authority to enter any house, inclosure, or other place in which they have reason to believe that any person is committing, or about to commit, a violation of the city laws.”
“Sec. 579. False Pretense. Any person who by false pretense or token, and with the intent to injure, or defraud, obtains from another any money or other personal property, or thing of value, must, on conviction, be fined not less than one, nor. more than one hundred dollars.”